                  Case 1:15-cv-08198-WHP Document 218 Filed 10/30/20 Page 1 of 2




                                             7+(&,7<2)1(:<25.
-$0(6(-2+1621                            /$:'(3$570(17                                             7KDLV55LGJHZD\
&RUSRUDWLRQ&RXQVHO                             100 CHURCH STREET                                     phone: 212-356-3586
                                                NEW YORK, NY 10007                                       fax: 212-356-2089
                                                                                              email: tridgew@law.nyc.gov
                                                                                                            (not for service)

                                                                                    October 29, 2020

        %<(&)

        Honorable William H. Pauley III
        United States District Judge
        Southern District of New York
        500 Pearl Street
        New York, NY 10007-1312

                     Re: 5RXQGWUHHY&LW\RI1HZ<RUNHWDO
                           15-CV-8198 (WHP)
        Dear Judge Pauley,

                       I am an Assistant Corporation Counsel assigned to represent the Defendants City
        of New York, Corizon Medical, Warden Agustus, Dr. Arkady Cherchever, Captain Ellis, and
        Captain Conyers (hereinafter “Defendants”) in the above-referenced matter. I write to
        respectfully request an additional 14 days for Defendants to file their motion for summary
        judgment. 

                        The current deadline for defendants to file their motion for summary judgment is
        October 30, 2020 pursuant to Your Honor’s Scheduling Order. Dkt. No. 214. Defendants
        respectfully request an extension until November 14, 2020, which we need for several reasons.
        First, I have been on a mandatory 14-day quarantine upon arriving back in the State of New York
        (which ends tomorrow October 30, 2020) and have had limited remote access to some of the
        physical records upon which Defendants intend to rely. Second, the General Litigation Division
        of the Office of the Corporation Counsel and I in particular have experienced a significant
        increase in the volume of cases at the same time the Division has experienced a significant
        decrease in staffing, from 29 to 22 attorneys. Third, the medical records associated with this
        case are extensive – several hundred pages, and detailing Plaintiff’s treatment history in the Rule
        56.1 statement has taken more time that expected.

                        Plaintiff previously consented to a briefing schedule that would permit
        Defendants to file their motion for summary judgment on December 20, 2020. Dkt. No. 213.
        While I have not had an opportunity to discuss the proposed extension to November 14, 2020
        with Plaintiff because he is incarcerated. Based upon Plaintiff’s prior consent to December 20,
        2020, I do not believe he would object to November 14, 2020 extension. This is Defendants’
        Case 1:15-cv-08198-WHP Document 218 Filed 10/30/20 Page 2 of 2




first request for an extension of time to file their summary judgment motion. The proposed 14
day extension would require changes to the current briefing schedule, and I propose that
Plaintiff’s opposition (if any) be due by January 12, 2021, and that Defendants’ Reply be due
January 29, 2021. No other dates would need to be modified.

               Thank you for your consideration of this request.



                                                            Respectfully submitted,

                                                                           /s/

                                                            Thais R. Ridgeway
                                                            Assistant Corporation Counsel

CC: %<),567&/$660$,/
    Juel Roundtree
    DIN #17-A-4980
    Orleans Correctional Facility
    3531 Gaines Basin Rd.,
    Albion, New York, 14411-9199.




$SSOLFDWLRQJUDQWHG'HIHQGDQWVDUHGLUHFWHGWRILOHWKHLUPRWLRQIRUVXPPDU\MXGJPHQWRQ
1RYHPEHU3ODLQWLIILVGLUHFWHGWRILOHKLVUHVSRQVHRQ-DQXDU\'HIHQGDQWV
DUHGLUHFWHGWRILOHWKHLUUHSO\RQ-DQXDU\$FRS\RIWKLV2UGHUZLOOEHPDLOHGE\
&KDPEHUVVWDIIWR3ODLQWLIIDWKLVQHZDGGUHVV

-XHO5RXQGWUHH
',1$
2UOHDQV6+8
*DLQHV%DVLQ5G
$OELRQ1HZ<RUN



    'DWHG2FWREHU
           1HZ<RUN1HZ<RUN



                                                2
